Citation Nr: 0732979	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-39 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Brandon A. Jonas, Law Clerk


INTRODUCTION

The veteran served on active duty from May 1955 to January 
1959.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2005 rating decision of the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDING OF FACT

Competent medical evidence shows that bilateral hearing loss 
does not have a nexus or relationship to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, and a sensorineural hearing loss may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
October 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in their possession.  After notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  The claimant was provided 
the opportunity to present pertinent evidence and testimony.  
The failure to provide notice of the type of evidence 
necessary to establish a disability rating for the disability 
on appeal is harmless because the preponderance of the 
evidence is against the appellant's claim for service 
connection, and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.

Background

The veteran served as an air frame repairman while on active 
duty.

The May 1955 entrance examination revealed normal bilateral 
hearing.  A whispered voice test indicates 15/15 in each ear.

An examination in February 1957 showed pure tone thresholds, 
in decibels, as follows (after conversion to ISO units):




HERTZ


500
1000
2000
3000
4000
RIGHT
20
20
15
10
5
LEFT
20
15
10
25
40

The veteran's separation examination in January 1959 showed 
pure tone thresholds, in decibels, as follows (after 
conversion to ISO units)::



HERTZ


500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
10

The veteran was diagnosed with a mild to profound, 
progressive, bilateral hearing loss by David Cieliczka, 
Au.D., in July 2004.  

On the authorized audiological evaluation in March 2005, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
55
55
LEFT
25
40
55
65
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 percent in the left ear.

After reviewing the veteran's service medical records and the 
March 2005 audiological evaluation, the VA examiner concluded 
that the veteran's hearing loss is as likely as not, not 
service-connected.  A basis of the VA examiner's conclusion 
was research reported by the American College of Occupational 
and Environmental Medicine, which states that "most 
scientific evidence indicates that previously noise-induced 
ears are not more sensitive to future noise exposure and that 
hearing loss due to noise does not progress once the exposure 
to noise is discontinued." 

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

Analysis

After reviewing the overall evidence, the preponderance of 
the evidence is against entitlement to service connection for 
bilateral hearing loss.  The evidence is against a finding 
that a chronic bilateral hearing loss was manifested during 
service.

While the appellant presented with an acute left ear hearing 
loss in February 1957, by the time of the veteran's January 
1959 separation examination the left ear demonstrated normal 
hearing.  At no time in-service did the veteran ever present 
with a right ear hearing loss.  Moreover, postservice there 
is no competent evidence of a bilateral hearing loss until 
2004, approximately 45 years after separation from service.  
This lengthy period without complaint or treatment is 
evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Additionally, there is no medical evidence of a nexus between 
the veteran's hearing loss and his period of active duty 
service.  Rather, the medical evidence of record is against 
finding a basis to grant service connection for bilateral 
hearing loss.  In this regard, the only competent evidence 
addressing the etiology of the veteran's current hearing loss 
is the March 2005 VA examination, and that weighs against the 
claim.  Hence, service connection must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)






 Department of Veterans Affairs


